Citation Nr: 1548611	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned at a Travel Board hearing in June 2012.  A transcript of the hearing is of record.

When the case was last before the Board in May 2014 the Veteran's claims of entitlement to service connection for right and left ankle disabilities were denied and Veteran's claims of entitlement to service connection for right and left knee disabilities were remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 remand instructed the RO/AMC, in part, to schedule the Veteran for a VA examination to determine the nature and etiology of any current knee disabilities.  The examiner was requested to provide an opinion as to whether each current knee disorder is at least as likely as not attributable to in-service injury or duties.  The examiner was also instructed to provide an opinion as to whether any right knee disability is at least as likely as not caused or aggravated by the left knee disability.  The examiner was specifically directed to consider the in-service October 1965 injury, the Veteran's description of hurting his left knee prior to the bowling injury, and his testimony of symptoms and treatment since service.  The examiner was instructed to assume that the Veteran is a reliable historian.

In August 2014 the Veteran underwent a VA examination pursuant to the remand directives.  The examiner indicated that the Veteran reported first having left knee pain after injuring his left knee in service in 1965 when he slipped and fell, hitting a beam.  He reported that he saw the corpsman who told him not to worry about it.  A few days later, he was bowling and the knee popped.  He saw the medic the next day and was given an ace bandage.  He reportedly did not continue to seek treatment during service due to being told not to complain.  He lived with constant knee pain since the knee popped.  He reported that soon after service he tried to go to the VA but was unable to be enrolled.  He was treated by private physicians soon after discharge with medication and injections.  He reported that after service he began working on computers, but was unable to kneel to work on them.  He would have pain with prolonged kneeling and was sometimes unable to walk the next day.  His next job was working on an arsenal inspecting shells.  Then he began to work construction and was unable to get apprenticeship because he could not kneel.  He worked as a superintendent for small contractors.  He reported that he has not worked since 1989.  He reported stability of the left knee since service discharge.  He reported intermittent sharp left knee pain which is exacerbated with walking on uneven surfaces, twisting it, stepping on rocks, and getting out of the truck the wrong way.  He wears a left knee brace and reported that his left knee gives way due to pain.  The Veteran reported that he began having right knee pain in the late 1970s due to "collateral damage" from limping due to his left knee condition.  He had arthroscopic surgery in 1989.  

The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the service treatment records document a bowling injury in October 1965 with a diagnosis of quadriceps tendon strain; no further follow up is documented.  A physical examination from November 1965 reflects normal lower extremities.  The examiner noted that the separation examination is also negative for lower extremity abnormalities although the Veteran reported that he did not undergo a separation examination.  The examiner then noted that the Veteran reported having first worked on computers after service, with prolonged kneeling in order to work on the wires of the large computers, which resulted in knee pain, causing him to miss work due to pain the following day.  The examiner noted that medical literature reflects that in older individuals, gradual degeneration of the meniscus occurs, often with no single causative event.  As older people develop osteoarthritis of the knee, the menisci develop degenerative changes as well, and these can look like tears on imaging studies.  The examiner felt that this is consistent with the Veteran's MRI.  The examiner opined that quadriceps tendonitis would have resolved in a reasonable amount of time.  The examiner also noted that MCL sprain has resolved upon examination, with no pain on valgus testing.  The examiner opined that osteoarthritis is due to aging.  The examiner opined that if the Veteran had a significant meniscal tear, severe symptomatology would be expected currently, decades later.  However, orthopedic notes indicate intermittent pain as well as veteran's history.  The examiner indicated that at the time of the MRI in August 2011 orthopedic notes document that the knee was doing well, which could indicate that the cause of the overuse injury is chondromalacia patella.  Finally, the examiner indicated that an antalgic gait would not cause or aggravate right knee disability according to recent review of orthopedic literature.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In a September 2014 statement the Veteran indicated that the examiner mistakenly interpreted the Veteran's lack of knee complaints a month after his inservice October 1965 injury as a lack of knee pain/problems.  To the contrary, the Veteran indicated that he was told to "suck it up" at the first examination, and because it was 1965, not 2014, complaining was something you did not do; it was a different era.  Moreover, the Veteran also reported in a June 2015 statement that the November 1965 examination was performed by the same corpsman who told the Veteran to "suck it up" in October 1965.  The June 2015 statement also indicates that the VA examiner implies that the Veteran hurt his knee (at his first job after service discharge) due to prolonged kneeling working on computers.  However, the Veteran reported that he was let go from the job because he could not kneel on the floor.  

Private treatment records received in June 2014, which are from CDI St. Cloud Sartell, dated in June 2012, reflect that the Veteran had knee symptoms since 1965.  The MRI report notes that the Veteran had a chronic-appearing proximal MCL sprain and Grade II/III chondromalacia/chondral fissuring involving the medical patellar facet.

VA orthopedic notes dated in May 2012 and August 2012 indicate that the Veteran was seen for complaints of left posterior medial knee pain which dates back to his time in the service/an injury in service.  A May 2014 VA orthopedic note indicates a diagnosis of left knee medial meniscus tear per MRI.

The Board finds that based upon the above, a new VA opinion is needed.  First, the August 2014 VA examiner did not actually take into account the Veteran's competent report of ongoing symptomatology since service or his ongoing treatment since service discharge, as instructed by the remand.  In this regard, the examiner seemed to base the negative opinion in part on the lack of complaints in service in November 1965 or at service separation.  Additionally, despite attributing the Veteran's current knee osteoarthritis to aging, the examiner did not address the posterior medial meniscus tear or chondromalacia diagnoses as being age-related, and more importantly, how the disability is merely age-based in light of the report of ongoing left knee symptomatology since service.  While the examiner did seem to opine that the meniscal tear is actually arthritis, the examiner did not perform an MRI or other diagnostic imaging tests, and ignored the prior medical evidence (MRI) documenting a posterior medial meniscus tear in addition to osteoarthritis.  Moreover, the examiner did not assume the Veteran was a reliable historian insofar as the examiner did not acknowledge the Veteran's actual reasoning for not complaining about his knee in service after the October 1965 injury.  Finally, the examiner appears to have incorrectly attributed the left knee disability in part due to post-service kneeling while working on computers, which the Veteran has disputed in his June 2015 statement.  Therefore, a remand is required for a medical opinion based upon a complete review of the Veteran's lay statements and diagnosed disabilities and one that includes a complete rationale which addresses all contentions.

As noted in the May 2014 remand, the Board finds that the right knee disability issue is inextricably intertwined with the issue of entitlement to service connection for residuals of a left knee injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the left knee disability must be addressed before the Board can adjudicate the right knee issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2014 VA examiner and request that she review the claims file, to specifically include, but not limited to, this remand and the medical and lay evidence received since the Board's May 2014 remand.  

The examiner is requested to provide an opinion with respect to each knee disorder present (including but not limited to osteoarthritis of each knee, posterior medial meniscus tear of the left knee, and chondromalacia of the left knee) as to whether it is at least as likely as not (50 percent or greater probability) that the disability to etiologically related to service, to include the October 1965 reported injury.  

The examiner must specifically consider the October 1965 injury (prior to the bowling injury) as described by the Veteran, and his testimony of symptoms and treatment since service, in rendering the opinion(s) and providing a rationale for the opinion(s).  The examiner should assume the Veteran is a reliable historian.

A complete rational for all opinions expressed must be provided.  

If the August 2014 VA examiner is not available, another qualified examiner should be requested to provide the above opinions.  If the new VA examiner determines that another VA examination is needed to provide such opinions, one should be scheduled.  

2.  Then, readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




